DETAILED ACTION
This communication is in response to the application filed 4/21/22 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a generation module configured to . . . generate an online document notification message, an acquisition module configured to . . . acquire a target link address, a display module configured to jump to the target link address in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a generation module configured to . . . ,” “an acquisition module configured to . . .,” “a display module configured to . . .” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not anywhere describe what structure corresponds to each of these modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (CA 2828011 A1; published Sep. 20, 2012).
Regarding claim 1, Cohen discloses [a] method for displaying an online document, wherein the method is applied to an instant messaging client and comprises: 
in response to receiving an interactive instruction for a first user through the online document, generating an online document notification message in an instant messaging session list of the first user, wherein the interactive instruction comprises that a second user mentions the first user or that the second user mentions content published by the first user in the online document; (see paragraphs 44 (“chat + document” session), 52 (chat + document editing application for concurrently chatting and editing documents), 61 (the chat + document editing application enables a user of a client device to edit a document and to have chat communications with users of other client devices who are jointly editing the document with the user of the client), 77 (embedded request (“interactive instruction”) is an invitation entered into a chat session or document to invite a specific user to a chat session, document editing session, or chat + document editing session), 79 (inline addressing module generates invitations to chat sessions, invitations to document editing sessions, and invitations to chat + document editing sessions, the invitations are generated in response to detecting an embedded request in the chat or document content), 81 (the inline addressing module sends the invitation through an active window of an application, an inactive window of an application, or through email or SMS (“online document notification message”)), 98 (server system detects within the respective document text, an embedded request to invite a specific user to access the respective document and an invitation is sent to the specified user via, e.g., a chat notification, see paragraph 95))
in response to receiving an instruction triggering the online document notification message, acquiring a target link address; and (see paragraphs 134 (the invitation includes a link to the document being edited or optionally the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user’s client device when the link is selected or activated by the specified user))
jumping to the target link address in an instant messaging window through a document container and displaying the online document in the instant messaging window, wherein the document container is integrated into an instant messaging framework (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 2, Cohen discloses the invention of claim 1 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window through the document container and displaying the online document in the instant messaging window comprises: 
in the online document displayed in the instant messaging window, positioning and displaying information corresponding to the interactive instruction for the first user (see paragraph 135 (in some embodiments, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user; in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user)).

Regarding claim 6, Cohen discloses the invention of claim 2 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window through the document container and displaying the online document in the instant messaging window further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof)) 
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 7, Cohen discloses the invention of claim 3 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window through the document container and displaying the online document in the instant messaging window further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 8, Cohen discloses the invention of claim 4 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window through the document container and displaying the online document in the instant messaging window further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 9, Cohen discloses the invention of claim 5 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window through the document container and displaying the online document in the instant messaging window further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 10, Cohen discloses the invention of claim 1 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 11, Cohen discloses the invention of claim 2 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 12, Cohen discloses the invention of claim 3 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 13, Cohen discloses the invention of claim 4 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 16, Cohen discloses [a]n apparatus for displaying an online document, comprising a processor and a memory for storing execution instructions that when executed by the processor cause the processor to perform steps in following modules: 
a generation module configured to, in response to receiving an interactive instruction for a first user through the online document, generate an online document notification message in an instant messaging session list of the first user, wherein the interactive instruction comprises that a second user mentions the first user or that the second user mentions content published by the first user in the online document; ((see paragraphs 44 (“chat + document” session), 52 (chat + document editing application for concurrently chatting and editing documents), 61 (the chat + document editing application enables a user of a client device to edit a document and to have chat communications with users of other client devices who are jointly editing the document with the user of the client), 77 (embedded request (“interactive instruction”) is an invitation entered into a chat session or document to invite a specific user to a chat session, document editing session, or chat + document editing session), 79 (inline addressing module generates invitations to chat sessions, invitations to document editing sessions, and invitations to chat + document editing sessions, the invitations are generated in response to detecting an embedded request in the chat or document content), 81 (the inline addressing module sends the invitation through an active window of an application, an inactive window of an application, or through email or SMS (“online document notification message”)), 98 (server system detects within the respective document text, an embedded request to invite a specific user to access the respective document and an invitation is sent to the specified user via, e.g., a chat notification, see paragraph 95)))
an acquisition module configured to, in response to receiving an instruction triggering the online document notification message, acquire a target link address; and (see paragraphs 134 (the invitation includes a link to the document being edited or optionally the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user’s client device when the link is selected or activated by the specified user))
a display module configured to jump to the target link address in an instant messaging window through a document container and display the online document in the instant messaging window, wherein the document container is integrated into an instant messaging framework (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 17, Cohen discloses the invention of claim 16 as discussed above. Cohen further discloses wherein the display module is further configured to, in the online document displayed in the instant messaging window, position and display information corresponding to the interactive instruction for the first user (see paragraph 135 (in some embodiments, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user; in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user)).

Regarding claim 18, Cohen discloses the invention of claim 17 as discussed above. Cohen further discloses wherein the display module further comprises: 
a positioning unit configured to, in response to the interactive instruction for the first user being that the second user mentions the first user, position a place where the second user mentions the first user in the online document; or (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user))
in response to the interactive instruction for the first user being that the second user edits the content published by the first user in the online document, position a content area targeted when the second user edits the content; or (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user))
in response to the interactive instruction for the first user being that the second user comments on the content published by the first user in the online document, position a content area targeted when the second user comments and a comment area generated when the second user comments; and (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user))
a display unit configured to display the place in the online document displayed in the instant messaging window and highlight an area where a mentioned identifier of the first user is located, or highlight the content area in the online document displayed in the instant messaging window, or highlight the content area and the comment area in the online document displayed in the instant messaging window (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 19, Cohen discloses the invention of claim 17 as discussed above. Cohen further discloses wherein the instant messaging window comprises a first display area and a second display area; and 
the display module is further configured to, in the first display area of the instant messaging window, position and display the information corresponding to the interactive instruction for the first user and, (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in the second display area of the instant messaging window, display a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 20, Cohen discloses [a] non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computer processor, are configured to cause the computer processor to perform the following steps: 
in response to receiving an interactive instruction for a first user through the online document, generating an online document notification message in an instant messaging session list of the first user, wherein the interactive instruction comprises that a second user mentions the first user or that the second user mentions content published by the first user in the online document; (see paragraphs 44 (“chat + document” session), 52 (chat + document editing application for concurrently chatting and editing documents), 61 (the chat + document editing application enables a user of a client device to edit a document and to have chat communications with users of other client devices who are jointly editing the document with the user of the client), 77 (embedded request (“interactive instruction”) is an invitation entered into a chat session or document to invite a specific user to a chat session, document editing session, or chat + document editing session), 79 (inline addressing module generates invitations to chat sessions, invitations to document editing sessions, and invitations to chat + document editing sessions, the invitations are generated in response to detecting an embedded request in the chat or document content), 81 (the inline addressing module sends the invitation through an active window of an application, an inactive window of an application, or through email or SMS (“online document notification message”)), 98 (server system detects within the respective document text, an embedded request to invite a specific user to access the respective document and an invitation is sent to the specified user via, e.g., a chat notification, see paragraph 95))
in response to receiving an instruction triggering the online document notification message, acquiring a target link address; and (see paragraphs 134 (the invitation includes a link to the document being edited or optionally the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user’s client device when the link is selected or activated by the specified user))
jumping to the target link address in an instant messaging window through a document container and displaying the online document in the instant messaging window, wherein the document container is integrated into an instant messaging framework (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 2 above, and further in view of Sitrick (US 2012/0284197 A1; published Nov. 8, 2012).
Regarding claim 3, Cohen discloses the invention of claim 2 as discussed above. Cohen further discloses wherein in response to the interactive instruction for the first user being that the second user mentions the first user, in the online document displayed in the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user comprises: 
positioning a place where the second user mentions the first user in the online document; and (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)).
Cohen teaches in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user). See paragraph 135. Yet, Cohen does not specifically disclose displaying the place in the online document displayed in the instant messaging window and highlighting an area where a mentioned identifier of the first user is located. However, Sitrick teaches highlighting the precise location in a document of the text to bring attention to it in a collaborative document editing scenario. See paragraph 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Sitrick to highlight the portion of the text in the document that the user is being invited to look at, at least because doing so would enable the user to instantly see what correction is being suggested. Sitrick, paragraph 94.

Regarding claim 4, Cohen discloses the invention of claim 2 as discussed above. Cohen further discloses wherein in response to the interactive instruction for the first user being that the second user edits the content published by the first user in the online document, in the online document displayed in the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user comprises: 
positioning a content area targeted when the second user edits the content; and (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)).
Cohen teaches in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user). See paragraph 135. Yet, Cohen does not specifically disclose highlighting the content area in the online document displayed in the instant messaging window. However, Sitrick teaches highlighting the precise location in a document of the text to bring attention to it in a collaborative document editing scenario. See paragraph 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Sitrick to highlight the portion of the text in the document that the user is being invited to look at, at least because doing so would enable the user to instantly see what correction is being suggested. Sitrick, paragraph 94.

Regarding claim 5, Cohen discloses the invention of claim 2 as discussed above. Cohen further discloses wherein in response to the interactive instruction for the first user being that the second user comments on the content published by the first user in the online document, in the online document displayed in the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user comprises: 
positioning a content area targeted when the second user comments and a comment area generated when the second user comments; and (see paragraph 135 (the invitation text includes a portion of the document that the specified user is being invited to edit, view or co-write; the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)).
Cohen teaches the embedded request and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof)). Yet, Cohen does not specifically disclose highlighting the content area and the comment area in the online document displayed in the instant messaging window. However, Sitrick teaches highlighting the precise location in a document of the text to bring attention to it in a collaborative document editing scenario. See paragraph 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Sitrick to highlight the portion of the text in the document that the user is being invited to look at, at least because doing so would enable the user to instantly see what correction is being suggested. Sitrick, paragraph 94.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Yang (US 2019/0212829 A1; published Jul. 11, 2019).
Regarding claim 14, Cohen discloses the invention of claim 1 as discussed above. Cohen teaches a system for inviting users to chat sessions and document editing sessions, but does not disclose in response to receiving a topping instruction, displaying an icon of the online document on top in the instant messaging session list, wherein an opening instruction of the online document is able to be triggered through the icon of the online document. However, Yang teaches pinning an icon of a target object at the top of a menu in a messaging application running on a mobile device. See paragraphs 26-31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Yang to providing a pin icon to pin the document to the top of the menu, at least because doing so would remind the user of the document editing task. Yang, paragraph 26.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Lemonik (US 2011/0252339 A1; published Oct. 13, 2011).
Regarding claim 15, Cohen discloses the invention of claim 1 as discussed above. Cohen does not disclose in response to a user editing the online document displayed in the instant messaging window, uploading content edited by the user to a server for saving. However, Lemonik teaches uploading to a server at certain intervals a document being edited collaboratively as the edits are received from the user. See paragraph 29. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Lemonik to upload edits to the document to a server, at least because doing so would help avoid collisions between edits being made to the same document by multiple users. Lemonik, paragraph 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178